Citation Nr: 0716183	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of Title 38, United States Code, 
Section 1151.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and from February 1973 to May 1975.  He died in August 
1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2002, at which time the appeal was 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, still further development of the evidence is 
required concerning the veteran's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.  So, for the 
reasons discussed below, this claim is again being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran died in August 1998 of arteriosclerotic 
cardiovascular disease due to obesity.

2.  At the time of the veteran's death, service connection 
was in effect for a chip fracture of the left thumb and for a 
right inguinal hernia repair.  Both disabilities were 
assigned a noncompensable rating, and the veteran's schedular 
evaluation was 0 percent.

3.  There is no competent medical evidence linking the 
veteran's fatal arteriosclerotic cardiovascular disease which 
was first manifested many years after service, to service or 
his service-connected disabilities, nor is there competent 
medical evidence establishing that a service-connected 
disability substantially or materially contributed to cause 
the veteran's death, nor render the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, July 2001 and May 2002 letters from the 
agency of original jurisdiction (AOJ) to the appellant 
informed her of what evidence was required to substantiate 
the claim for service connection of the cause of the 
veteran's death, and of her and VA's respective duties for 
obtaining evidence, as well as requested that the appellant 
submit any additional evidence in her possession pertaining 
to her claim.  

The July 2001 and May 2002 letters failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the appellant's claim for service 
connection for the cause of the veteran's death, no effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
While the Board concedes that the veteran was treated in 
service for presumed atrial fibrillation/flutter, without EKG 
confirmation in 1971, and complaints of irregular heartbeat 
in September 1974, the Board points out that the September 
1974 evaluation was normal, without evidence of arrhythmia.  
Further, the veteran's separation examination reports showed 
that clinical evaluations of the veteran's lungs, heart, and 
vascular system were normal.  See 38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.303, 3.312.  

Additionally, the medical evidence of record indicates that 
the veteran's arteriosclerotic cardiovascular disease was 
first manifested many years after his service in the military 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In this regard, the Board points out that the veteran was not 
treated for cardiovascular complaints again until August 
1993, over 18 years after his service, and nearly 5 years 
prior to his death.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's arteriorsclerotic 
cardiovascular disease that caused the veteran's death was in 
any way related to his service in the military.  The 
physician who prepared and signed the veteran's death 
certificate did not conclude that his military service was a 
direct cause or contributing condition in the development of 
his arteriosclerotic cardiovascular disease, much less a 
substantial or material factor in this unfortunate 
occurrence.  In fact, the physician who completed the death 
certificate found that the veteran's arteriosclerotic 
cardiovascular disease was due to the veteran's obesity.  
Similarly, none of the cardiovascular conditions found upon 
autopsy were attributed to his service.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).
 
More significantly, both the July 2005 and September 2006 VA 
cardiology opinions found that the veteran's presumed atrial 
arrhythmias during his military service were unrelated to his 
cardiac death.  The July 2005 VA cardiologist found that the 
veteran likely had a primary ventricular arrythmia of unknown 
cause and the September 2006 VA cardiologist further noted 
that arteriosclerotic cardiovascular disease is most likely 
caused by genetic predisposition, with chronic progressive 
process which started a young age.  This physician also noted 
the autopsy diagnoses showed that his arteriosclerotic 
cardiovascular disease was not the was the exclusive cause of 
death, and concurred with the July 2005 VA physician in 
finding that the veteran's death was most likely ventricular 
arrythmia, with several possible underlying pathologies, none 
of which were related to service.  These VA medical opinions 
have significant probative weight since they were based on a 
review of the complete record, including the appellant's 
assertions and the veteran's medical history, including a 
review of the veteran's claims file.  In short, the opinions 
were objective, well informed and based on the correct 
factual foundation.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The appellant has not submitted any such evidence 
demonstrating that the veteran's arteriorsclerotic 
cardiovascular disease was related to his military service, 
including his service-connected disabilities or any incident 
of the veteran's service.  In this regard, the Board notes 
that neither the service-connected left thumb chip fracture, 
nor right inguinal hernia repair, affected a vital organ.  
Consequently, the medical evidence of record does not 
demonstrate that a service-connected disability, nor the 
veteran's military service, "substantially or materially" 
contributed to his death.  See 38 C.F.R. § 3.312(c) 
(requiring a very significant contribution of the service-
connected disability in the veteran's ultimate demise; 
anything less simply will not suffice).  

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In November 2006, the RO denied the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  The appellant, in a December 2006 VA Form 9, 
disagreed with the RO's decision and asserted that the 
veteran's death was due to lack of proper medical treatment 
by VA after service.  This constitutes a timely notice of 
disagreement (NOD) with the RO's November 2006 decision.  So 
this claim must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The appellant also must be given 
an opportunity to perfect an appeal to the Board concerning 
this additional issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

In addition, in the aforementioned December 2006 VA Form 9, 
the appellant requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board (known as a Travel Board 
hearing).  The Board points out that, as this VA Form 9 
constituted an NOD, the appellant has not yet perfected her 
appeal as to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151, and that the Board does not 
yet have jurisdiction to consider her appeal.  Nevertheless, 
the appellant is entitled to an opportunity for a hearing 
before a Decision Review Officer (DRO) of the RO and can be 
afforded a Travel Board hearing upon perfecting her appeal.   
Regardless, the appellant should be scheduled for a DRO 
hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Schedule the veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the appellant.  Notify her 
of the date, time and location of her 
hearing and place a copy of the hearing 
notice letter in the claims file.  If the 
appellant fails to appear for the 
scheduled hearing, or otherwise indicates 
she no longer desires such a hearing, 
such should be documented in the record.  
If a DRO hearing is conducted, 
readjudicate the claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151, with 
consideration of the additional testimony 
evidence.  If the benefit sought remains 
denied, the RO should issue a statement 
of the case and afford the appropriate 
opportunity to respond.  The appellant 
must be advised that a timely substantive 
appeal (e.g., a VA Form 9) concerning 
this additional issue must be received in 
order to invoke the Board's appellate 
consideration.  

2.  If a DRO hearing is not 
desired/conducted, send the appellant and 
her representative, if any, a SOC on the 
issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  The 
appellant must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning this additional issue must be 
received in order to invoke the Board's 
appellate consideration.  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


